Citation Nr: 1026140	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  99-23 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic myelogenous 
leukemia, to include as due to exposure to Agent Orange, for 
purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 
1966, and from June 1969 to November 1971.  His discharge 
certificate reflects that he served two tours in Vietnam.  He 
died in April 1999.  The appellant is the Veteran's surviving 
spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision of the Regional 
Office (RO) in St. Louis, Missouri, that denied the appellant's 
claims for service connection for chronic myelogenous leukemia, 
to include as due to Agent Orange exposure, for purposes of 
accrued benefits, and for service connection for the cause of the 
Veteran's death.

The issue of service connection for chronic myelogenous leukemia, 
to include as due to exposure to Agent Orange, was previously 
before the Board in March 2003, at which time it was remanded to 
ensure due process.

In a July 2003 decision, the Board denied service connection for 
chronic myelogenous leukemia, to include as due to exposure to 
Agent Orange, for purposes of accrued benefits, and denied 
service connection for the cause of the Veteran's death.  

The appellant appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  In a July 2007 decision, 
the Court vacated and remanded that part of the Board's July 2003 
decision that denied service connection for chronic myelogenous 
leukemia, to include chronic myelogenous leukemia based on Agent 
Orange exposure, for the purpose of Dependency and Indemnity 
Compensation (DIC) benefits.  The Court found that the Board's 
July 2007 decision failed to provide an adequate statement of 
reasons and bases discounting a May 1995 favorable medical 
opinion.  

The Court affirmed the denial of service connection for chronic 
myelogenous leukemia, for purposes of accrued benefits.  The 
Court noted that at oral argument, the appellant's attorney 
asserted that the appellant had not abandoned the issue, but 
conceded that the distinction between the accrued benefits issue 
and the DIC claim were not adequately covered in the briefs, and 
that her arguments to each were not clearly delineated.  The 
Court asserted that the appellant had failed to raise any 
specific argument as to how VA's notice to her was defective, and 
therefore the Court stated it would not address the matter.  

The appellant appealed the Court's July 2007 decision to United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In a May 2009 decision, the Federal Circuit reversed 
and remanded the Court's July 2007 decision.  The Federal Circuit 
found that there was no legal basis to distinguish the two claims 
of service connection.  The Federal Circuit held that the failure 
of the Board's July 2003 decision to provide reasons and bases 
for discounting the 1995 medical opinion affected the accrued 
benefits claim in exactly the same way it affected the DIC 
benefits claim.  The Federal Circuit reversed and remanded to the 
Court with instructions to remand to the Board on this issue, so 
that the DIC and accrued benefits claims could be considered 
together.  

The case is now before the Board for final appellate 
consideration.






FINDINGS OF FACT

1. The Veteran died in April 1999; a certificate of death 
provides that the immediate cause of death was intracranial 
hemorrhage, due to or as a consequence of chronic myelogenous 
leukemia.  

2.  At the time of the Veteran's death, service connection had 
not been established for any disability.  

3.  The competent medical evidence does not show that chronic 
myelogenous leukemia was present during service or for many years 
after service, or is etiologically related to service, to include 
Agent Orange exposure.

4.  The competent medical evidence does not show that a service-
connected disability caused or substantially or materially 
contributed to the Veteran's death.


CONCLUSIONS OF LAW

1.  For accrued benefits purposes, chronic myelogenous leukemia 
was not incurred in, or aggravated by, active service, nor may it 
be presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A & 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.309, 3.1000 (2009).

2.  A service-connected disability did not cause, or contribute 
substantially or materially to, the Veteran's death.  38 U.S.C.A. 
§ 1310, 5102, 5103, 5103A & 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.312 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

In Pelegrini, supra, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In the 
present case, the unfavorable AOJ decision that is the basis of 
this appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 2000.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying notice 
and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

With respect to the claim for service connection for the cause of 
the Veteran's death, an April 2003 VCAA notice letter was sent to 
the appellant subsequent to the initial AOJ decision.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence.  Although the notice letter was 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not only 
has the appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her claim and given 
ample time to respond, but the AOJ also readjudicated the case by 
a May 2003 SSOC.  

The Board also observes that the Court's July 2007 decision 
specifically found that there was no error in the April 2003 VCAA 
notice provided with respect to the appellant's DIC claim.  
However, the Board observes that the April 2003 letter did not 
satisfy the criteria for VCAA notice in DIC claims set forth by 
the Court in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this regard, the Court held that in the context of a claim for 
DIC benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.  While there are particularized notice 
obligations with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.

In this case, the Board finds that the defect in the April 2003 
notice did not affect the essential fairness of the adjudication.

The appellant has made relevant contentions in support of her 
claim which show actual knowledge that at the time of his death 
the Veteran was not service-connected for chronic myelogenous 
leukemia.  This fact demonstrates actual knowledge on the 
appellant's part with respect to the first element.  As the 
appellant does not allege that the Veteran's death was caused by 
a disability for which he was service-connected at the time of 
his death, the second element does not apply to her claim.  
Indeed, as the Veteran was not service-connected for any 
disability at the time of his death, a DIC claim could not be 
awarded in this case based on a previously service-connected 
condition as a matter of law.  See Sanders, supra.  With respect 
to the third element, the evidence and contentions submitted by 
the appellant throughout the appeal make it clear that she had 
actual knowledge of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

Also relevant to the question of prejudicial error is the fact 
that the appellant has had representation by a service 
organization or an attorney throughout the appeal period.  
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be considered 
when determining whether that appellant has been prejudiced by 
any notice error").

As a result, the Hupp notice deficiencies do not affect the 
essential fairness of the adjudication of the appellant's DIC 
claim.  Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify for this issue.

The Board observes that the Veteran has not been provided VCAA 
notice with respect to the accrued benefits claim.  However, the 
Board finds that this error is not prejudicial.  A December 1999 
SOC provided the appellant actual knowledge of the information 
and evidence necessary to substantiate a claim for service 
connection for accrued benefits.  See Sanders, supra.  In 
addition, as noted, the appellant has had representation by a 
service organization or an attorney throughout the appeal period.  
See Overton, supra.

As a result, the VCAA notice deficiencies do not affect the 
essential fairness of the adjudication of the appellant's accrued 
benefits claim.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is required 
regarding the duty to notify for this issue.

The Board observes that in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In this case, although neither notice letter provided the 
criteria for assignment of a disability rating or an effective 
date in the event of award of a benefit sought, such error was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned.  

VA has a duty to assist the appellant in the development of the 
claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

A claim for accrued benefits is decided on the basis of evidence 
in the file at the date of the veteran's death.  See 38 U.S.C.A. 
§ 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 
C.F.R. § 3.1000(a).  Thus, the appellant could not furnish 
additional evidence to substantiate her accrued benefits claim 
and VA could not develop additional evidence that would 
substantiate the claim, except as to any reports of VA treatment 
prior to the Veteran's death, which are presumed to be of record.  
The appellant has not identified any such outstanding records.

As for the Veteran's cause of death claim, the Board finds that 
all necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Subsequent to the 
Veteran's death, the RO obtained VA medical opinions in January 
and March 2000, as well as a July 2000 addendum to the January 
2000 opinion.  

To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinions obtained in this 
case are more than adequate, as they are predicated on a reading 
of the Veteran's claims file and medical records.  They consider 
all of the pertinent evidence of record, to include the 
statements of the appellant, and provide rationales for the 
opinions offered.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008).  

Significantly, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection for Chronic Myelogenous Leukemia,
for Purposes of Accrued Benefits

The relevant law provides that upon the death of a veteran 
periodic monetary benefits to which he was entitled, on the basis 
of evidence in the file at the date of death (accrued benefits) 
and due and unpaid, may be paid to certain parties. 38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a). [A revision to the law regarding 
accrued benefits claims, enacted by Congress and signed by the 
President as the Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 104, on December 16, 2003, amends 38 U.S.C.A. § 5121(a) by 
repealing the two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of award for 
accrued benefits; this revision relates only to cases where the 
veteran's death occurred on or after the date of enactment, 
December 16, 2003.]  Applications for accrued benefits must be 
filed within one year after the date of death. 38 U.S.C.A. § 
5121(c).

Although the claim for accrued benefits under 38 U.S.C.A. § 5121 
is a matter separate from a veteran's claims, as it is based upon 
a separate statutory entitlement of the survivor for which an 
application must be filed in order to receive benefits, it is at 
the same time derivative of a veteran's claims, in that the 
claimant's entitlement is based upon the veteran's entitlement.  
Zevalkink v. Brown, 6 Vet. App. 483 (1994); aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).

For a surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his death 
for such benefits or else be entitled to them under an existing 
rating or decision.  Jones v. West, 136 F.3d 1296, 1299-1300 
(Fed. Cir. 1998).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. § 
3.160(c).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. §§ 3.160(d).

Turning to the criteria for service connection, a veteran is 
entitled to service connection for a disability resulting from a 
disease or injury incurred or aggravated during active service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection also is permissible for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Service connection for leukemia may be established based on a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  In this 
case, this legal presumption is inapplicable because the earliest 
evidence of the Veteran's chronic myelogenous leukemia is decades 
after service.

A veteran is presumed to have been exposed to herbicides if he or 
she served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
See 38 U.S.C.A. § 1116(f) (West 2002).

In this case, the Veteran has confirmed service in the country of 
Vietnam during the Vietnam War era and, therefore, is presumed to 
have been exposed to Agent Orange herbicides.  38 C.F.R. § 
3.307(a)(6)(iii).

However, chronic myelogenous leukemia is not on the list of 
presumptive conditions associated with Agent Orange exposure.  38 
C.F.R. § 3.309(e).  The Secretary of VA (Secretary) has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).

It is important to note that the diseases listed at 38 C.F.R. § 
3.309(e) are based on findings provided from scientific data 
furnished by the National Academy of Sciences (NAS).  The NAS 
conducts studies to "summarize the scientific evidence concerning 
the association between exposure to herbicides used in support of 
military operations in Vietnam during the Vietnam era and each 
disease suspected to be associated with such exposure."  64 Fed. 
Reg. 59,232-59,243 (Nov. 2, 1999). Reports from NAS are submitted 
at two-year intervals to reflect the most recent findings.  Based 
on input from the NAS reports, Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 1116, 
and the Secretary promulgates the necessary regulatory changes to 
reflect the latest additions of diseases shown to be associated 
with exposure to herbicides.

Further, in Update 2004, NAS categorized certain health outcomes 
to have "inadequate/insufficient" evidence to determine whether 
an association exists between herbicide exposure and the 
development of the disease or disability.  This category is 
defined to mean that the available studies are of insufficient 
quality, consistency, or statistical power to permit a conclusion 
regarding the presence or absence of an association with 
herbicide exposure.  Health outcomes that met the 
inadequate/insufficient category include: leukemia (other than 
chronic lymphocytic leukemia (CLL)).  72 Fed. Reg. 32,395-01, 
2007 WL 1668738 (Jun. 12, 2007).

Notwithstanding the foregoing presumptive provisions, the Federal 
Circuit has held that a claimant is not precluded from 
establishing service connection for a disease averred to be 
related to herbicide exposure, as long as there is proof of such 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 
160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 
2000).

Turning to the evidence of record, the Veteran's service medical 
records are negative for complaints or findings pertaining to 
leukemia.

The Veteran was admitted to a VA hospital in January 1993 for 
left upper quadrant discomfort.  He stated that his illness 
started about two months prior to admission. He claimed that his 
appetite was good, but that he had lost fifteen pounds.  He 
admitted to some night sweats and easy bruising of the 
extremities.  He related that he had been feeling weak, but 
denied any gum bleeding.  It was noted that the Veteran had been 
seen in ambulatory care and an abdominal ultrasound showed 
massive splenomegaly, and the Veteran was then admitted to the 
hospital.  A complete blood count showed that the Veteran's white 
count was in the 400,000 range.  The hospital course reveals that 
it was felt that the Veteran most likely had chronic myelogenous 
leukemia.  A test for the Philadelphia chromosome was positive.  
The diagnosis was chronic myelogenous leukemia, newly diagnosed.

On VA general medical examination in May 1993, the Veteran 
reported that he believed that his symptoms were due to Agent 
Orange exposure.

In a statement dated in May 1995, a VA physician related that the 
Veteran had been seen and examined regularly since February 1993.  
It was his opinion that because of the quantity, consistency and 
duration of exposure to Agent Orange there was a relationship 
between the exposure and the Veteran's diagnosis of chronic 
myelogenous leukemia.  In addition, the physician noted that the 
Veteran displayed the classic symptoms of Agent Orange exposure, 
including dermatitis.  

In the claims file immediately beneath the May 1995 VA 
physician's statement are copies of two VA Agent Orange Briefs, 
dated in 1991, with some highlighted portions.  It appears that 
the Veteran highlighted and submitted these copies himself, as 
the May 1995 opinion makes no mention of them, and identifies no 
attachments.  They are annotated on the back of the last page as 
having been received at the May 1, 1995 RO hearing in which the 
Veteran and his representative appeared, and were referenced as 
being submitted at that time in the transcript of the hearing 
testimony.  (See hearing transcript at page 7.)

VA medical records dated from 1993 to 1998 have been associated 
with the claims folder.  In June 1994, the Veteran reported that 
he experienced episodes of swelling of the nodes in both axilla.  
He asserted that he was treated for these symptoms.

The Veteran's death certificate reveals that he was 52 years old 
when he died in April 1999 of intracranial hemorrhage due to or 
as a consequence of chronic myelogenous leukemia.  No other 
conditions were listed as contributing to his death.  An autopsy 
was not performed.

As noted above, applicable law does not provide for presumption 
of service connection for chronic myelogenous leukemia.  
Nevertheless, in light of Combee, supra, the Board must also 
address whether entitlement to service connection for chronic 
myelogenous leukemia is warranted on a nonpresumptive direct-
incurrence basis.  Based on a thorough review of the record, the 
Board finds that the preponderance of the evidence is against the 
appellant's claim for service connection for chronic myelogenous 
leukemia, to include as due to exposure to Agent Orange, for 
purposes of accrued benefits.  

In this regard, the Board observes that the service medical 
records are silent for complaints or findings suggestive of 
leukemia.  In addition, it is significant to note that when the 
veteran sought treatment for his complaints in January 1993, he 
advised the physician that his symptoms had been present for only 
several months.  While this may not provide an exact time frame 
as to the onset of chronic myelogenous leukemia, it provides no 
support for a finding that the symptoms began during service or 
are due to service.  

Further, the Board determines that the May 1995 VA physician's 
opinion is entitled to no probative value.  There is no 
indication that the physician actually reviewed any evidence or 
documents with respect to the Veteran's quantity, consistency and 
duration of exposure to Agent Orange.  Other than dermatitis, the 
physician did not refer to any physical findings in the medical 
record.  He also failed to refer to any examination results or a 
review of the medical record.  The Board also finds that the May 
2005 physician's opinions are outweighed by the NAS study, which 
was based on scientific data and findings.

In making this determination, the Board observes that the weight 
the Board places on a medical professional's opinion depends on 
factors such as the reasoning employed by the medical 
professional and whether or not, and the extent to which, he or 
she reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Further, it is 
the Board's responsibility to make such determinations.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and weight to 
be given the evidence") (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be attached 
to medical opinions are within the province of the Board). 

The Board is aware of articles submitted by the Veteran during 
his lifetime.  However, these documents are too general in nature 
to provide, alone, the necessary evidence to show that the 
Veteran's exposure to Agent Orange resulted in his chronic 
myelogenous leukemia.  See Sacks v. West, 11 Vet. App. 314, 316-
17 (1998).  The medical treatise, [textbook, or article] must 
provide more than speculative, generic statements not relevant to 
the veteran's claim but must discuss generic relationships with a 
degree of certainty for the facts of a specific case.  Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  The articles in the current 
case do not provide statements for the facts of the Veteran's 
specific case.  Therefore, the Board concludes that they do not 
show to any degree of specificity a relationship or connection 
between his exposure to Agent Orange and the development of 
chronic myelogenous leukemia.

The Board is aware that the appellant also asserts that the 
Veteran's chronic myelogenous leukemia may have been caused by 
exposure to benzene, and has provided copies of articles as 
support of this assertion.  However, these articles are general 
in nature and do not provide statements for the facts of the 
Veteran's specific case.  Therefore, the Board concludes that 
they do not show to any degree of specificity a relationship or 
connection between his exposure to benzene and the development of 
chronic myelogenous leukemia.  See Sacks, supra; Wallin, supra.

The Board is also aware of the appellant's own contentions that 
the Veteran's chronic myelogenous leukemia was related to his 
active duty, including exposure to Agent Orange.  These 
contentions do not constitute medical evidence in support of her 
claim.  The appellant is not competent to diagnose the etiology 
of the Veteran's chronic myelogenous leukemia.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As a result, the 
appellant's assertions cannot constitute competent medical 
evidence that the Veteran incurred chronic myelogenous leukemia 
during or as a result of his active duty, including exposure to 
Agent Orange.  

The Board is aware that lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Nevertheless, to the extent that the appellant could in theory 
observe continuity of symptoms of chronic myelogenous leukemia in 
the Veteran since service, her opinions are outweighed by the 
lack of pertinent findings in his service medical records and the 
lack of probative medical opinions in support of the claim.  
Simply stated, the Board finds that the service medical records 
(indicating no CMS during service), post-service medical records 
(including initial clinical demonstration decades after service, 
and no probative medical evidence linking the Veteran's chronic 
myelogenous leukemia to service or exposure to Agent Orange 
during service), and the NAS study, outweigh the appellant's 
contentions.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v.  Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the veteran's 
death, the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other condition be 
the immediate or underlying cause of death or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection. Service-connected diseases or injuries 
involving active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general impairment 
of health to an extent that would render the person materially 
less capable of resisting the effects of other disease or injury 
primarily causing death.  There are primary causes of death which 
by their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected condition 
was of such severity as to have a material influence in 
accelerating death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered to have been due to a 
service-connected disability where the evidence establishes that 
such disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  The principal cause of death is 
one which singularly or jointly with some other condition was the 
immediate cause of death, or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause death, 
or aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  For the disability to constitute a 
contributory cause, it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that there 
was a causal connection.  See 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the person 
materially less capable of resisting the effects of other 
diseases or injury primarily causing death.  Where the service-
connected condition affects vital organs as distinguished from 
muscular or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

For claims for service connection for the cause of the Veteran's 
death, the Board can review evidence not in the file at the date 
of the Veteran's death.  38 C.F.R. § 3.1000(a).  Thus, in 
addition to the evidence addressed above, the following evidence 
is pertinent to this claim.  

In January 2000, a VA physician reviewed the medical records in 
order to provide an opinion concerning the relationship, if any, 
between the Veteran's military service, his exposure to Agent 
Orange and his chronic myelogenous leukemia.  The physician 
stated that there was no evidence of dermatitis.  He added that 
although there was evidence of a wound infection of one of the 
Veteran's fingers, there was no evidence of a rash that would be 
consistent with the diagnosis of chloracne.  He noted that the 
Veteran reported he had lymphadenopathy in service.  The 
physician indicated that there was no medical documentation to 
support this allegation.  He commented that it was more likely 
than not that the lymphadenopathy reported was not related to 
leukemia, but in fact, was an acute infectious response.

The examiner reviewed the medical literature.  He noted that 
there are distinct differences between leukemia and lymphomas.  
He referred to the NAS report that noted that leukemia was not 
included as being warranted for a presumption of service 
connection.  He referred to studies that did not show a distinct 
cause or relationship between herbicide exposure and leukemia, 
and indicated that the studies that showed an association did not 
take into account other variables.  He added that those studies 
that did, failed to demonstrate any association.  He concluded 
that it was his medical opinion and based on the references 
noted, that the claim for service connection for myelogenous 
leukemia was not supported in fact or in the literature.  He 
added that the fact of leukemia being present during service in 
Vietnam did not appear likely either.  The physician opined that 
it appeared that the enlarged glands described by the Veteran 
that occurred in service were an acute response to an infection 
and not an early sign of leukemia.  He noted that these signs 
occurred approximately 20 to 23 years prior to the initial 
diagnosis of leukemia in 1993.  In sum, the physician stated that 
it was his medical opinion that it was not likely that the 
Veteran's leukemia was caused by Agent Orange and it was not 
likely that the Veteran's leukemia was evident during service.

In March 2000, a VA physician commented that it was impossible to 
state definitively that the Veteran's leukemia was secondary to 
dioxin exposure.  This VA physician referred to a medical journal 
report and noted that "[t]he incidence of myeloid leukemia in 
people exposed to dioxin may be increased."  However, due to the 
rarity of the disease, and an inability to confirm the findings 
in animal models, it was not possible to give a conclusive 
answer.

In a July 2000 addendum to his January 2000 report, the VA 
physician, who is an environmental health physician, noted that 
he reviewed the March 2000 report.  He commented that the journal 
article was an abstract that viewed several studies.  He related 
that these studies were reviewed by the NAS and because of 
inconsistencies and the limited sample size of the studies, they 
were not felt to represent a causal relationship between leukemia 
and Agent Orange.  In summary, the VA physician concluded that it 
was his medical opinion that the Veteran's medical records and 
the scientific literature fail to support a causal relationship 
between the Veteran's leukemia and Agent Orange or his military 
service.

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the Veteran's 
death.  

The Board finds that the January 2000 report and July 2000 
addendum are the most probative evidence of record, and outweigh 
the May 1995 medical opinion.  In the section above, the Board 
addressed why the May 1995 medical opinion lacked probative 
value.  By contrast to that opinion, the January and July 2000 
opinions are based on a review of the medical record, including 
the May 1995 opinion, as well as the NAS study.  The January and 
July 2000 opinions are supported by reference to physical 
findings and the absence of physical findings in the medical 
record.  This fact is particularly important, in the Board's 
judgment, as the reference makes for a more convincing rationale.

The Board also finds that the March 2000 opinion does not support 
the appellant's claim.  Even when viewed most favorably, this 
opinion's use of the words "may be" is too speculative to 
establish service connection for the Veteran's cause of death.  
VA regulation provides that service connection may not be based 
on a resort to speculation or even remote possibility.  See 38 
C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which 
merely indicates that the alleged disorder "may or may not" exist 
or "may or may not" be related, is too speculative to establish 
the presence of the claimed disorder or any such relationship).  
Accordingly, this favorable interpretation of the opinion would 
still be insufficient evidence of a nexus or relationship between 
the Veteran's cause of death and exposure to Agent Orange.  

Viewed least favorably, the March 2000 opinion essentially states 
that, in the VA physician's opinion, science has not advanced 
enough for it to be determined whether the Veteran's chronic 
myelogenous leukemia was caused by his exposure to herbicide.  
Thus, the physician provides "sufficient facts or data" that it 
was not possible to give a conclusive answer.  See Nieves-
Rodriguez v. Peake, 22 Vet.App. 295, 302 (2009).  See also Jones 
v. Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 2010).  
Accordingly, this interpretation of the opinion would also be 
insufficient evidence of a nexus or relationship between the 
Veteran's cause of death and exposure to Agent Orange. 

In light of Combee, supra, the Board must also address whether 
entitlement to service connection for the cause of the Veteran's 
death is warranted on a nonpresumptive direct-incurrence basis.  
However, as noted in the section above, the preponderance of the 
evidence demonstrates that the Veteran's chronic myelogenous 
leukemia was not related to active duty, to include exposure to 
active duty or benzene.  Further, there is no medical evidence in 
the record that it is at least as likely as not that the 
Veteran's intracranial hemorrhage was due active duty.  

The Board is aware of the appellant's own contentions that the 
Veteran's death was related to his service.  These contentions do 
not constitute medical evidence in support of her claim.  As 
noted above, the appellant is not competent to diagnose the 
etiology of the Veteran's chronic myelogenous leukemia.  See 
Bostain, supra, citing Espiritu, supra.  See also Routen, supra. 

Further, the appellant's own opinions are outweighed by the lack 
of pertinent findings in the Veteran's service treatment records 
and the lack of probative medical opinions in support of the 
claim.  Simply stated, the Board finds that the service medical 
records (indicating no CMS during service), post-service medical 
records (including initial clinical demonstration decades after 
service, and no probative medical evidence linking the Veteran's 
chronic myelogenous leukemia to service or exposure to Agent 
Orange during service), and the NAS study, outweigh the 
appellant's contentions.  See Barr, supra;  Jandreau, supra.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for chronic myelogenous leukemia, to include 
as due to exposure to Agent Orange, for purposes of accrued 
benefits, is denied.

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


